Exhibit 10.1

 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

BY AND AMONG

 

NUMBER HOLDINGS, INC.

 

99 CENTS ONLY STORES LLC

 

AND

 

THE OTHER PARTIES HERETO

 

 

DATED DECEMBER 14, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I.

DEFINED TERMS; INTERPRETATION

1

 

 

 

Section 1.01

Certain Definitions

1

Section 1.02

Interpretation

3

 

 

 

ARTICLE II.

CLOSING; THE EXCHANGE

4

 

 

 

Section 2.01

Certificate of Designation

4

Section 2.02

Closing

4

Section 2.03

Exchange and Issuance

4

Section 2.04

E Reorganization

4

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY ENTITIES

4

 

 

 

Section 3.01

Corporate Existence

4

Section 3.02

Power and Authority

5

Section 3.03

Capitalization; Subsidiaries

5

Section 3.04

No Conflicts

5

Section 3.05

Consents

5

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE SPONSOR NOTEHOLDERS

5

 

 

 

Section 4.01

Ownership and Tender of Senior Notes

6

Section 4.02

Corporate Existence

6

Section 4.03

Power and Authority

6

Section 4.04

No Conflicts

6

Section 4.05

Consents

6

Section 4.06

Investor Representations

6

Section 4.07

Investigation

6

 

 

 

ARTICLE V.

CONDITIONS TO CLOSING

7

 

 

 

Section 5.01

Mutual Conditions to the Parties’ Obligations

7

Section 5.02

Conditions to the Company Entities’ Obligations

7

Section 5.03

Conditions to the Sponsor Noteholders’ Obligations

7

 

 

 

ARTICLE VI.

MISCELLANEOUS

7

 

 

 

Section 6.01

Notices

7

Section 6.02

Amendment; Waiver, Etc.

9

Section 6.03

Assignment

9

Section 6.04

Entire Agreement

9

Section 6.05

Parties in Interest

9

Section 6.06

Governing Law; Jurisdiction; Waiver of Jury Trial

9

Section 6.07

Counterparts, Etc.

10

Section 6.08

Further Assurances

10

Section 6.09

Survival of Representations and Warranties

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

Exhibit A

Series A-1 Preferred Certificate of Designation

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION AND EXCHANGE AGREEMENT

 

This CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is dated
December 14, 2017, by and among Number Holdings, Inc., a Delaware corporation
(“Number Holdings”), 99 Cents Only Stores LLC, a California limited liability
company (the “Company” and, together with Number Holdings, the “Company
Entities”), AF III Holdings A S.a.r.l., a Luxembourg company (“Ares”), and CPP
Investment Board (USRE II) Inc., a Canadian corporation (“CPPIB” and, together
with Ares, the “Sponsor Noteholders”).

 

WHEREAS, the Company has launched an exchange offer and consent solicitation
(“Exchange Offer”) relating to the Company’s outstanding 11% Senior Notes due
2019 (the “Senior Notes”) on the terms and conditions set forth in the Amended
and Restated Offer to Exchange of the Company, dated November 22, 2017 (the
“Exchange Offer Memorandum”);

 

WHEREAS, Ares is the registered owner of $64,332,000 in aggregate principal
amount of the Senior Notes (the “Ares Notes”), and CPPIB is the registered owner
of $37,786,000 in aggregate principal amount of the Senior Notes (the “CPPIB
Notes” and, collectively with the Ares Notes, the “Sponsor Notes”); and

 

WHEREAS, it is proposed that (a) simultaneously with the consummation of the
Exchange Offer, the Sponsor Notes be exchanged for newly issued shares of
Series A-1 Preferred (as defined below), and (b) for each $1,000 principal
amount of Sponsor Notes validly and timely tendered by the withdrawal deadline,
and not withdrawn or revoked, the holder thereof will receive early tender
consideration of $7.50 payable in shares of Series A-1 Preferred, in each case
as set forth in the Exchange Offer Memorandum.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I.          DEFINED TERMS; INTERPRETATION

 

Section 1.01          Certain Definitions.  As used in this Agreement, the
following terms have the meanings set forth below:

 

“Agreement” has the meaning set forth in the preamble.

 

“Ares” has the meaning set forth in the preamble.

 

“Ares Notes” has the meaning set forth in the preamble.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in the City of New York are authorized or required by law or executive
order to close.

 

“capital stock” of any Person means all capital stock, partnership interests,
limited liability company interests, securities containing equity features or
other equity interests of or in such Person (however designated, whether as
shares, units, percentage interests or otherwise, and whether or not vested),
including any unit appreciation, phantom unit or similar right.

 

“Chosen Courts” has the meaning set forth in Section 6.06(a).

 

“Class A Common Stock” means the Class A common stock of Number Holdings, par
value $0.001 per share.

 

--------------------------------------------------------------------------------


 

“Class B Common Stock” means the Class B common stock of Number Holdings, par
value $0.001 per share.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the preamble.

 

“Company Entities” has the meaning set forth in the preamble.

 

“CPPIB” has the meaning set forth in the preamble.

 

“CPPIB Notes” has the meaning set forth in the preamble.

 

“DWAC” means the Deposit/Withdrawal at Custodian.

 

“Exchange Offer” has the meaning set forth in the recitals.

 

“Exchange Offer Memorandum” has the meaning set forth in the preamble.

 

“E Reorganization” means a reorganization within the meaning of
Section 368(a)(1)(E) of the Code and similar provisions under other applicable
laws.

 

“Governmental Authority” means any domestic or foreign federal, state or local
court, legislature, administrative, executive or regulatory authority, agency,
commission, tribunal or other governmental authority or instrumentality.

 

“Note Tender” means delivery by Ares of the Ares Notes and by CPPIB of the CPPIB
Notes, in each case, to the Trustee through the operation of the DWAC procedures
of The Depository Trust Company for cancellation by the Trustee at the direction
of the Company.

 

“Number Holdings” has the meaning set forth in the recitals.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or another entity.

 

“Preferred Delivery” means the delivery to (a) Ares of 64,814.490 shares of
Series A-1 Preferred with an aggregate liquidation preference equal to
$64,814,490 and (b) CPPIB of 38,069.395 shares of Series A-1 Preferred with an
aggregate liquidation preference of $38,069,395.

 

“Preferred Stock” means the Preferred Stock of Number Holdings, par value $0.001
per share.

 

“Proceeding” means any claim, demand, complaint, petition, dispute, action,
arbitration, mediation, audit, inquiry, examination, suit, administrative
hearing or charge, proceeding or investigation, at law or in equity, civil or
criminal, by or before any Governmental Authority or arbitral body.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Notes” has the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Series A Preferred” means the Series A Cumulative Preferred Stock of Number
Holdings, par value $0.001 per share.

 

“Series A-1 Certificate of Designation” means the Certificate of Designation of
the Series A-1 Preferred of Number Holdings, in the form attached hereto as
Exhibit A.

 

“Series A-1 Preferred” means the Series A-1 Participating Preferred Stock of
Number Holdings, par value $0.001 per share.

 

“Sponsor Noteholders” has the meaning set forth in the preamble.

 

“Sponsor Notes” has the meaning set forth in the recitals.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated
January 13, 2012 among Number Holdings and the stockholders named therein.

 

“Subsidiary” of any Person means any Person of which such first Person (either
alone or with any other Subsidiary) either (i) owns securities or other capital
stock having the ordinary voting power to elect a majority of the board of
directors or other governing body of such Person or, if no such governing body
exists, the ownership of a majority of the outstanding voting securities of such
Person, or (ii) is or controls a managing member, managing director or general
partner of such Person.

 

“Trustee” means Wilmington Trust, National Association, as trustee under the
indenture governing the Senior Notes.

 

Section 1.02          Interpretation.

 

(a)           The defined terms herein shall apply equally to both the singular
and plural forms of such terms. Reference herein (i) to any Person includes such
Person’s permitted successors and assigns, and (ii) to a Person in a particular
capacity excludes such Person in any other capacity or individually. Any pronoun
used herein shall include the corresponding masculine, feminine and neuter
forms. Reference herein (i) to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; and (ii) to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision. The terms “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular article, section, subsection or other provision
hereof. Numbered or lettered articles, sections and subsections herein contained
refer to articles, sections and subsections of this Agreement. The term
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term. Except as the
context otherwise requires, the term “or” is used in the inclusive sense of
“and/or.” References herein to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto. Reference herein to dollars or $ shall be deemed to refer to U.S.
dollars. All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.

 

(b)           The Exhibits are hereby incorporated herein and made a part hereof
and are an integral part of this Agreement.  Any capitalized terms used in any
Exhibit but not otherwise defined therein have the meaning set forth in this
Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)           The parties have participated jointly in the negotiation and
drafting of this Agreement and, if an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

ARTICLE II.        CLOSING; THE EXCHANGE

 

Section 2.01          Certificate of Designation.  Prior to the Closing, Number
Holdings shall (i) adopt and file with the Secretary of State of the State of
Delaware the Series A-1 Certificate of Designation and (ii) provide to the
Sponsor Noteholders reasonably satisfactory evidence of the foregoing.

 

Section 2.02          Closing.  The Closing shall take place at the offices of
Proskauer Rose LLP, 2049 Century Park East, Suite 3200, Los Angeles, CA 90067 at
10:00 a.m. (local time) on the date hereof, subject to the satisfaction or, to
the extent permitted, waiver of the conditions set forth in ARTICLE V (other
than those conditions that require delivery of a document or certificate or the
taking of an action at the Closing, but subject to the satisfaction or, to the
extent permitted, waiver of those conditions at the Closing), or such other date
or at such other time or place as the parties may mutually agree in writing.

 

Section 2.03          Exchange and Issuance(a)                .  Upon the terms
and subject to the conditions herein, and in reliance on the representations and
warranties set forth in ARTICLE III and ARTICLE IV, at the Closing, (a) Number
Holdings will be deemed to contribute shares of Series A-1 Preferred with an
aggregate liquidation preference equal to $102,883.885(1) to the Company,
(b) the Note Tender shall be effected, (c) the Company will direct the Trustee
to cancel the Sponsor Notes and authorize and direct the Trustee to cancel such
notes by accepting the DTC one-sided DWAC withdrawal request which shall be
initiated by the Sponsor Noteholders, and (d) in consideration for the Note
Tender, Number Holdings will effect, and amend its stock register to reflect the
occurrence of, the Preferred Delivery and provide to the Sponsor Noteholders
evidence of the foregoing reasonably satisfactory to such Sponsor Noteholders.

 

Section 2.04          E Reorganization.  The parties (i) intend the Note Tender
and Preferred Delivery to be a value for value exchange and to be treated as an
E Reorganization, and (ii) shall take any and all actions necessary, appropriate
or desirable to carry out such intent.  This Agreement constitutes a “plan of
reorganization” and the Company is a “party to a reorganization” for purposes of
Section 368 and 354 of the Code and similar provisions under other applicable
laws. The governing body of each party has or shall, by resolution, approve the
execution of this Agreement and expressly recognize its intended treatment as a
“plan of reorganization” and the treatment of the transactions described in the
first sentence of this Section 2.04 as an E Reorganization.

 

ARTICLE III.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY ENTITIES

 

The Company Entities jointly and severally represent and warrant to each Sponsor
Noteholder that all of the statements contained in this ARTICLE III are true,
correct and complete at and as of the date hereof.

 

Section 3.01          Corporate Existence. Each Company Entity (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) has all requisite power and authority to
conduct its business and own its properties as now conducted and owned, and
(iii) is qualified as a foreign entity to do business in all jurisdictions in
which the nature of its properties and business requires such qualification,
except in the case of clause (iii) where any such failure would not reasonably
be expected to have a material adverse effect on the ability of the Company
Entities to consummate the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

(1)  NTD: Amount is equal to the aggregate outstanding principal held by the
Sponsor Noteholders ($102,118,000) + 75 basis points in early tender premium.

 

4

--------------------------------------------------------------------------------


 

Section 3.02          Power and Authority.  Each Company Entity has all
requisite power and authority, and has taken all corporate or limited liability
company action, as applicable, necessary, to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly executed and
delivered by each of the Company Entities, and (assuming the due authorization,
execution and delivery hereof and thereof by the Sponsor Noteholders) is a valid
and binding obligation of each of the Company Entities, enforceable against each
of the Company Entities, in accordance with its terms, except to the extent
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

Section 3.03          Capitalization; Subsidiaries.

 

(a)           As of immediately prior to the Closing, the total number of shares
of capital stock of all classes that Number Holdings has the authority to issue
is 3,300,000, which are classified as follows:  1,400,000 shares of Class A
Common Stock; 1,400,000 shares of Class B Common Stock; and 500,000 shares of
Preferred Stock, including 10,000 shares of Series A Preferred.  As of
immediately prior to the Closing, of such authorized shares, a total of 542,720
shares of Class A Common Stock, 542,720 shares of Class B Common Stock and
10,000 shares of Series A Preferred are issued and outstanding.  All of the
shares of Class A Common Stock, Class B Common Stock and Series A Preferred
issued and outstanding (i) have been duly authorized and validly issued, and are
fully paid and nonassessable, (ii) have not been issued in violation of, and
except as provided in the Stockholders Agreement, are not subject to, any
preemptive or subscription rights, options, warrants, calls, puts, rights of
first refusal or offer or other rights, and (iii) have not been issued in
violation of any law or material contract of any Company Entity.

 

(b)           The Series A-1 Preferred, upon issuance and payment therefor in
accordance with the terms of this Agreement, (i) will be duly authorized,
validly issued, fully paid and nonassessable, (ii) will not be issued in
violation of, and except as provided in the Stockholders Agreement, will not be
subject to, any preemptive or subscription rights, options, warrants, calls,
puts, rights of first refusal or offer or other rights, and (iii) will have the
rights, preferences, powers, restrictions and limitations described in the
Series A-1 Certificate of Designation.

 

Section 3.04          No Conflicts.  None of the execution, delivery or
performance of this Agreement will: (a) violate any provision of the certificate
of incorporation or by-laws of Number Holdings or any organizational documents
of any of its Subsidiaries; (b) violate any provision of law, rule, regulation,
injunction, judgment, order, decree, ruling, charge or other restriction of any
Governmental Authority to which Number Holdings or any of its Subsidiaries is
subject; or (c) violate, be in conflict with, constitute a default (upon notice,
lapse of time or both) under, give rise to a right of termination or
renegotiation under any material contract of Number Holdings or any of its
Subsidiaries.

 

Section 3.05          Consents.  No authorization, consent, approval or other
order of, or declaration to or filing with, any Governmental Authority or other
person is required for the valid authorization, execution, delivery or
performance by any Company Entity of this Agreement or the consummation of the
transaction contemplated hereby.

 

ARTICLE IV.       REPRESENTATIONS AND WARRANTIES OF THE SPONSOR NOTEHOLDERS

 

Each Sponsor Noteholder, severally and not jointly, represents and warrants to
each of the Company Entities that all of the statements contained in this
ARTICLE IV are true, correct and complete with respect to such Sponsor
Noteholder at and as of the date hereof.

 

5

--------------------------------------------------------------------------------


 

Section 4.01          Ownership and Tender of Senior Notes.  Such Sponsor
Noteholder (a) owns its respective Senior Notes free and clear of all liens,
other than liens (i) that will be released upon the cancellation of its Sponsor
Notes and (ii) imposed under applicable securities laws, (b) has not
transferred, sold, assigned or otherwise disposed of any rights, interests and
privileges in respect thereof, nor agreed to do any of the foregoing and (c) has
validly and timely tendered all of the Sponsor Notes held by it as of the
withdrawal deadline of the Exchange Offer and related consents into the related
consent solicitation, in accordance with the DWAC procedures set forth in
Section 2.03 hereof, and has not withdrawn or revoked such tender.

 

Section 4.02          Corporate Existence.  Such Sponsor Noteholder is validly
existing and in good standing under the laws of its jurisdiction of formation
and has all requisite power and authority to conduct its business and own its
properties as now conducted and owned.

 

Section 4.03          Power and Authority.  Such Sponsor Noteholder has all
requisite power and authority, and has taken all action necessary to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly executed and delivered by such Sponsor Noteholder, and (assuming the
due authorization, execution and delivery hereof and thereof by the other
signatories thereto) is a valid and binding obligation of such Sponsor
Noteholder, enforceable against such Sponsor Noteholder in accordance with its
terms, except to the extent limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by general
equitable principles.

 

Section 4.04          No Conflicts.  Neither the execution, delivery or
performance of this Agreement nor the compliance by such Sponsor Noteholder with
its obligations hereunder or thereunder, nor the consummation of the
transactions contemplated hereby by such Sponsor Noteholder will violate any
provision of the organizational documents of such Sponsor Noteholder or violate
any provision of law, rule, regulation, injunction, judgment, order, decree,
ruling, charge or other restriction of any Governmental Authority to which such
Sponsor Noteholder or any of its Subsidiaries is subject.

 

Section 4.05          Consents.  No authorization, consent, approval or other
order of, or declaration to or filing with, any governmental agency or body or
other person is required for the valid authorization, execution, delivery or
performance by such Sponsor Noteholder of this Agreement or the consummation of
the transaction contemplated hereby.

 

Section 4.06          Investor Representations.  Such Sponsor Noteholder (a) is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act, (b) is acquiring the Series A-1 Preferred for its own
account and not with any view toward the resale or distribution thereof and
(c) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the Series A-1
Preferred.  Such Sponsor Noteholder acknowledges that (a) the shares of
Series A-1 Preferred have not been registered under any applicable securities
laws, and that such shares of Series A-1 Preferred may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless such
transaction is pursuant to the terms of an effective registration statement
under the Securities Act and any other applicable securities laws or pursuant to
an exemption from registration thereunder, (b) it must bear the economic risk of
its investment in the Series A-1 Preferred for an indefinite period of time and
(c) there are risks incident to the acquisition of the Series A-1 Preferred,
including, without limitation, those risks which are summarized under “Risk
Factors” in the Exchange Offer Memorandum.

 

Section 4.07          Investigation.  Such Sponsor Noteholder has carefully
reviewed this Agreement, the Series A-1 Preferred Certificate of Designation and
the Exchange Offer Memorandum, has been furnished with all other materials that
it considers relevant to an investment in the Series A-1 Preferred, has had a
full opportunity to ask questions of and receive answers from each of the
Company Entities or any person or persons acting on behalf of the Company
Entities concerning the terms and conditions of an investment in the Series A-1
Preferred and no statement or printed material which is contrary to this
Agreement, the Series A-1 Preferred Certificate of Designation or the Exchange
Offer Memorandum has been made or given to it by or on behalf of any of the
Company Entities.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V.        CONDITIONS TO CLOSING

 

Section 5.01          Mutual Conditions to the Parties’ Obligations.  The
respective obligations of each party to consummate the transactions contemplated
hereby are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived in writing by each of such
parties:

 

(a)           No Actions or Proceedings.  No Proceeding by or before any
Governmental Authority shall have been asserted, instituted or threatened by any
Person to restrain, prohibit or invalidate the transactions contemplated hereby.

 

Section 5.02          Conditions to the Company Entities’ Obligations.  The
obligation of each of the Company Entities to consummate the transactions
contemplated hereby is subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived in writing by each of
the Company Entities:

 

(a)           Representations and Warranties.  The representations and
warranties of the Sponsor Noteholders in ARTICLE IV shall be true and correct in
all material respects as of the Closing.

 

(b)           Performance.  Each Sponsor Noteholder shall have performed and
complied in all material respects with all covenants contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

Section 5.03          Conditions to the Sponsor Noteholders’ Obligations.  The
obligation of each Sponsor Noteholder to consummate the transactions
contemplated hereby is subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived in writing by each
Sponsor Noteholder:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company Entities in ARTICLE III shall be true and correct in
all material respects as of the Closing.

 

(b)           Performance.  Each Company Entity shall have performed and
complied in all material respects with all covenants contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

ARTICLE VI.       MISCELLANEOUS

 

Section 6.01          Notices.  All notices, demands or requests made pursuant
to, under or by virtue of this Agreement must be in writing and sent to the
party to which the notice, demand or request is being made at the address,
facsimile number or electronic mail address set forth below:

 

To any Company Entity:

 

Number Holdings, Inc.

99 Cents Only Stores LLC

4000 Union Pacific Avenue

Commerce, California 90023

Attention:  Felicia Thornton

Mary Kasper

Fax:  (323) 307-9659
Email:  felicia.thornton@99only.com

mary.kasper@99only.com

 

7

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067
Attention:  Michael A. Woronoff

Pippa Bond

Fax:  (310) 557-2193

Email:  mworonoff@proskauer.com

pbond@proskauer.com

 

To Ares:

 

Ares Corporate Opportunities Fund III, L.P.

c/o Ares Management LLC

2000 Avenue of the Stars

12th Floor

Los Angeles, California 90067
Attention:  Dennis Gies

Eric Waxman

Fax:  (310) 201-4170
Email:  gies@aresmgmt.com

ewaxman@aresmgmt.com

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
2029 Century Park East, 33rd Floor
Los Angeles, California 90067
Attention:  Adam R. Moses
Fax:  (213) 892-4765
Email:  amoses@milbank.com

 

To CPPIB:

 

CPP Investment Board (USRE II) Inc.

c/o Canada Pension Plan Investment Board

One Queen Street East, Suite 2600

P.O. Box 101

Toronto, ON M5C 2W5
Attention:  Scott Nishi

Nick Senst

Fax:  (416) 868-8684
Email:  snishi@cppib.com

nsenst@cppib.com

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
2029 Century Park East, 33rd Floor
Los Angeles, California 90067
Attention:  Adam R. Moses 
Fax:  (213) 892-4765
Email:  amoses@milbank.com

 

Notice shall be deemed to have been duly given or made pursuant to this
Section 6.01 if delivered (a) by nationally recognized overnight courier
delivery for next Business Day delivery, upon the earlier of the second Business
Day following the date sent by such courier and receipt, (b) by mail, upon
receipt, (c) by hand delivery, upon delivery or (d) by facsimile or electronic
mail transmission, on the date sent, if confirmation of transmission is received
by the sender or no failure message is generated.  Legal counsel for any party
may send to any other party any notices, requests, demands or other
communications required or permitted to be given hereunder by such party.

 

Section 6.02          Amendment; Waiver, Etc.  Any provision of this Agreement
may be amended, modified, supplemented or waived only if such amendment,
modification, supplement or waiver is in writing and signed, in the case of an
amendment, modification or supplement, by each of the parties, or in the case of
a waiver, by the party against whom the waiver is to be effective.  No failure
or delay by any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

Section 6.03          Assignment.  No party to this Agreement may assign any of
its rights or obligations under this Agreement without the prior written consent
of the other parties, and any attempt to assign this Agreement without such
consent shall be void and of no effect.

 

Section 6.04          Entire Agreement.  This Agreement contains the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.

 

Section 6.05          Parties in Interest.  This Agreement shall inure to the
benefit of and be binding upon the parties and their respective successors and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to confer upon any Person other than a party hereto any rights or remedies under
or by reason of this Agreement.  No Person shall be a third-party beneficiary of
this Agreement.

 

Section 6.06          Governing Law; Jurisdiction; Waiver of Jury Trial.(a) This
Agreement, and any Proceeding arising out of or relating to this Agreement, the
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, whether at law or in equity, and whether in contract or in
tort or otherwise, shall be governed by and enforced pursuant to the laws of the
State of Delaware, without giving effect to rules of conflict of laws that would
result in the application of laws of any other jurisdiction.  Each party hereby
irrevocably agrees and consents to be subject to the exclusive jurisdiction of
the Court of Chancery in the State of Delaware situated in New Castle County and
any State of Delaware appellate court therefrom or, to the extent the Court of
Chancery of the State of Delaware situated in New Castle County does not have
subject matter jurisdiction or declines to accept personal jurisdiction over any
party, any state or federal court within New Castle County in the State of
Delaware and any appellate court therefrom (collectively, the “Chosen Courts”)
in any Proceeding described in the immediately preceding sentence of this
Section 6.06(a).  Each party irrevocably consents to the service of any and all
process in any such Proceeding by the delivery of such process in the manner
provided in Section 6.01.  Each party irrevocably and unconditionally waives any
objection to the laying of venue of

 

9

--------------------------------------------------------------------------------


 

any Proceeding arising out of or relating to this Agreement, the negotiation,
execution or performance of this Agreement, the transactions contemplated hereby
or the legal relationship of the parties (whether at law or in equity, and
whether in contract or in tort or otherwise) in the Chosen Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any Chosen Court that any such Proceeding brought in any Chosen Court has
been brought in an inconvenient forum.  Each party agrees that it will not bring
or support, or permit any of its affiliates to bring or support, any Proceeding
(including any cross-claim or third-party claim) of any kind or description,
whether at law or in equity, whether in contract or in tort or otherwise, in any
way relating to this Agreement, the transactions contemplated hereby or the
legal relationship of the parties (whether at law or in equity, and whether in
contract or in tort or otherwise), in any forum other than the Chosen Courts,
and that the provisions of Section 6.06(b) relating to the waiver of jury trial
shall apply to any such Proceeding.  Each party further agrees that any final
and non-appealable judgment against any of them in any Proceeding described in
the first sentence of this Section 6.06(a) shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on judgment, a certified copy of which shall be conclusive evidence of the fact
and amount of such judgment.

 

(b)           Each party hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any Proceeding directly or
indirectly arising out of or relating to this Agreement, the transactions
contemplated hereby or the legal relationship between the parties (whether at
law or in equity, and whether in contract or in tort or otherwise).  Each party
certifies and acknowledges that (i) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, if there is any Proceeding, seek to enforce the foregoing waiver, (ii) such
party understands and has considered the implications of this waiver, (iii) such
party makes this waiver voluntarily and (iv) such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 6.06(b).

 

Section 6.07          Counterparts, Etc.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, email in “portable document
format” (“.pdf”) form, or by other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

Section 6.08          Further Assurances.  Subject to the terms and conditions
of this Agreement, the parties shall (a) use their reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, appropriate or desirable to carry out the purposes and intent
of this Agreement and (b) refrain from taking any action that would frustrate
the purposes or intent of this Agreement.

 

Section 6.09          Survival of Representations and Warranties.  The
representations and warranties contained in Sections 3.01, 3.02, 3.03, 4.01,
4.02, 4.03, 4.06 and 4.07 shall survive the execution and delivery of this
Agreement and Closing until expiration of the applicable statute of limitations,
regardless of any investigation made by a party or on its behalf, but all other
representations and warranties contained in Article 3 and 4 shall terminate at
the Closing and have no further force or effect following such termination.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

NUMBER HOLDINGS:

 

 

 

 

Number Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/ Felicia Thornton

 

 

Name: Felicia Thornton

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

99 Cents Only Stores LLC

 

 

 

 

 

 

 

By:

/s/ Felicia Thornton

 

 

Name: Felicia Thornton

 

 

Title: Chief Financial Officer

 

A-1

--------------------------------------------------------------------------------


 

 

THE SPONSOR NOTEHOLDERS:

 

 

 

 

AF III Holdings A S.a.r.l.

 

 

 

 

 

 

 

By:

/s/ Michael Thomas

 

 

Name: Michael Thomas

 

 

Title: A Manager

 

 

 

 

 

 

 

By:

/s/ Paul Galliver

 

 

Name: Paul Galliver

 

 

Title: B Manager

 

A-2

--------------------------------------------------------------------------------


 

 

CPP Investment Board (USRE II) Inc.

 

 

 

 

 

 

 

By:

/s/ Jim Fasano

 

 

Name:

Jim Fasano

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Pierre Lavallée

 

 

Name:

Pierre Lavallée

 

 

Title:

Authorized Signatory

 

A-3

--------------------------------------------------------------------------------


 

Exhibit A

 

Series A-1 Preferred Certificate of Designation

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES A-1 PARTICIPATING PREFERRED STOCK

 

OF

 

NUMBER HOLDINGS, INC.

 

Number Holdings, Inc., a Delaware corporation (the “Corporation”), does hereby
certify:

 

That, on December 13, 2017, the following resolution was duly adopted by the
Board of Directors of the Corporation (the “Board of Directors”) pursuant to the
provisions of Section 151 of the General Corporation Law of the State of
Delaware and authority conferred upon the Board of Directors by the provisions
of the certificate of incorporation of the Corporation, authorizing the
Corporation to issue up to 500,000 shares of preferred stock, par value $0.001
per share (“Preferred Stock”):

 

“BE IT RESOLVED, that pursuant to the authority vested in the Board of Directors
by the certificate of incorporation of the Corporation, the Board of Directors
does hereby create, authorize and provide for the issuance of Series A-1
Participating Preferred Stock, par value $0.001 per share, and the designation,
voting powers, preferences and relative, participating, optional and other
special rights and qualifications, limitations and restrictions of the shares of
such series, in addition to those set forth in the certificate of incorporation
of the Corporation, are hereby fixed as follows:

 

SECTION 1.                                   Designation.  The distinctive
serial designation of such series is “Series A-1 Participating Preferred Stock”
(“Series A-1 Preferred Stock”).  Each share of Series A-1 Preferred Stock shall
be identical in all respects to every other share of Series A-1 Preferred Stock.

 

SECTION 2.                                   Number of Shares.  The total number
of shares of Series A-1 Preferred Stock that the Corporation shall have
authority to issue is 103,000 shares.  Subject to the terms hereof, such number
may from time to time be increased (but not in excess of the total number of
authorized shares of Preferred Stock) or decreased (but not below the number of
shares of Preferred Stock then outstanding) by the Board of Directors.  Shares
of Series A-1 Preferred Stock that are redeemed, purchased or otherwise acquired
by the Corporation shall, upon compliance with any applicable provisions of the
law of the State of Delaware, be cancelled and shall revert to authorized but
unissued shares of Preferred Stock undesignated as to series.

 

SECTION 3.                                   Definitions.

 

(a)                                 As used herein with respect to Series A-1
Preferred Stock:

 

“As Converted Basis” means, with respect to any dividend, distribution or other
payment, the amount of such dividend, distribution or other payment that holders
of shares of Series A-1 Preferred Stock would be entitled to receive with
respect to such shares if, immediately prior to such dividend, distribution or
other payment, such holders had converted such shares in accordance with the
terms hereof.

 

“Certificate of Designation” means this Certificate of Designation.

 

“Certificate of Incorporation” means the Corporation’s Restated Certificate of
Incorporation, as amended or amended and restated from time to time.

 

--------------------------------------------------------------------------------


 

“Change of Control” means:

 

(i)                                     the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all the assets of the
Corporation and its subsidiaries, taken as a whole, to any Person other than any
Sponsor or its affiliates; or

 

(ii)                                  the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), other than any Sponsor or any of its affiliates, directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the
Corporation.

 

“Class A Common Stock” means the Class A Common Stock of the Corporation, par
value $0.001 per share.

 

“Class B Common Stock” means the Class B Common Stock of the Corporation, par
value $0.001 per share.

 

“Common Stock” means all shares now or hereafter authorized of any class of
common stock of the Corporation.

 

“Conversion Price” means $750, which Conversion Price shall be adjusted for any
stock dividends, stock splits, reorganizations, combinations, consolidations,
stock distributions, recapitalizations, reclassifications or similar events
occurring after the Issue Date, in each case as determined by the Board of
Directors.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“IPO” means any issuance by the Corporation or any direct or indirect subsidiary
of the Corporation of the Common Stock in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder (whether alone or in connection
with a secondary public offering).

 

“Issue Date” means the date that shares of Series A-1 Preferred Stock are first
issued by the Corporation.

 

“Junior Stock” means the Common Stock and any other class or series of stock of
the Corporation now or hereafter authorized or issued by the Corporation not
entitled to receive any assets upon a Liquidation Event until Series A-1
Preferred Stock shall have received the entire amount to which such stock is
entitled upon such Liquidation Event.

 

“Liquidation” means any voluntary or involuntary liquidation, dissolution or
other winding up of the affairs of the Corporation.

 

“Liquidation Event” means a Change of Control or a Liquidation.

 

“Liquidation Preference” means, on any date, the sum of (i) the Stated Value per
share of Series A-1 Preferred Stock plus (ii) accrued and unpaid dividends
(whether undeclared or declared) thereon through such date.

 

2

--------------------------------------------------------------------------------


 

“Parity Stock” means any other class or series of stock now or hereafter
authorized or issued by the Corporation entitled to receive assets upon a
Liquidation Event on a parity with Series A-1 Preferred Stock.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity.

 

“Redemption Date” with respect to any share of Series A-1 Preferred Stock means
the date on which such share is redeemed and the Redemption Price therefor has
been paid to the holder thereof.

 

“Redemption Price” means with respect to a share of Series A-1 Preferred Stock,
on any date, an amount in cash equal to the greater of (i) the Liquidation
Preference thereof on such date and (ii) the amount that would be paid on such
share of Series A-1 Preferred Stock on an As Converted Basis upon a Liquidation
occurring on such date, in the case of this clause (ii), as determined by the
Board of Directors.

 

“SEC” means the Securities and Exchange Commission.

 

“Senior Stock” means any class or series of stock of the Corporation now or
hereafter authorized and issued by the Corporation ranking senior to Series A-1
Preferred Stock in respect of the right to receive assets upon a Liquidation
Event.

 

“Series A Certificate of Designation” means the Certificate of Designations of
Series A Cumulative Preferred Stock of the Corporation.

 

“Sponsor” means each of Ares Corporate Opportunities Fund III, L.P. and CPP
Investment Board (USRE II) Inc.

 

“Stated Value” means $1,000 per share of Series A-1 Preferred Stock.

 

“Unit” means detachable units consisting of one fully paid and nonassessable
share of Class A Common Stock and one fully paid and nonassessable share of
Class B Common Stock.

 

“Voting Stock” of any Person means the capital stock of such Person that is
entitled to vote in the election of the board of directors of such Person.

 

(b)                                 The following terms defined elsewhere in
this Certificate of Designation in the paragraphs set forth below have the
respective meaning therein defined:

 

Defined Term

 

Section

Board of Directors

 

Preamble

Corporation

 

Preamble

Majority Holders

 

Section 7(b)

Preferred Stock

 

Preamble

Requisite Holders

 

Section 6(a)

Series A-1 Preferred Stock

 

Section 1

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                                   Dividends.

 

(a)                                 Whether or not earned or declared by the
Board of Directors or there are funds legally available for the payment of
dividends, from and after the Issue Date, cumulative dividends on each share of
Series A-1 Preferred Stock shall accrue on a daily basis in arrears at the rate
of 13% per annum, compounded semi-annually, on the Liquidation Preference
thereof.  Dividends payable for any period less than a full semi-annual period
shall be computed on the basis of a 360-day year of twelve 30-day months and the
actual number of days elapsed for any period less than one month.

 

(b)                                 Except to the extent provided in Section 5,
dividends shall be payable only if and when declared by the Board of Directors,
provided that to the extent not declared by the Board of Directors, the
dividends specified in subparagraph (a) shall be added to the Liquidation
Preference on each share of Series A-1 Preferred Stock on a cumulative basis.

 

(c)                                  In addition to the dividends specified in
subparagraph (a), if dividends are declared or paid on any shares of Common
Stock, then such dividends shall also be declared and paid pro rata to the
holders of Series A-1 Preferred Stock on an As Converted Basis.

 

SECTION 5.                                   Distributions Upon a Liquidation
Event.  Upon any Liquidation Event, subject to the rights of any Senior Stock,
but before any distribution or payment shall be made to or set aside for the
holders of any Junior Stock, the holders of Series A-1 Preferred Stock shall be
entitled to be paid, to the extent permitted by the General Corporation Law of
the State of Delaware, an amount in cash equal to the Redemption Price, on the
date thereof.  If such payment shall have been made in full to the holders of
Series A-1 Preferred Stock, and if payment shall have been made in full to the
holders of any Senior Stock and Parity Stock of all amounts to which such
holders shall be entitled, such holders of Series A-1 Preferred Stock, Parity
Stock and Senior Stock shall not be permitted to share in the remaining assets
and funds of the Corporation (except to the extent the terms of any such Parity
Stock or Senior Stock shall otherwise provide) and, upon such payment, such
shares of Series A-1 Preferred Stock shall no longer be deemed outstanding.  If,
upon any Liquidation Event, the net assets of the Corporation distributable
among the holders of all outstanding shares of Series A-1 Preferred Stock and
any Parity Stock shall be insufficient to permit the payment in full to such
holders of the preferential amounts to which they are entitled, then the entire
net assets of the Corporation remaining, after the distributions to holders of
any Senior Stock of the full amounts to which they may be entitled, shall be
distributed among the holders of Series A-1 Preferred Stock and such Parity
Stock ratably in proportion to the full amounts to which they would otherwise be
respectively entitled and, upon such distribution, such shares of Series A-1
Preferred Stock shall no longer be deemed outstanding.

 

SECTION 6.                                   Conversion Rights.

 

(a)                                 Upon the affirmative vote of the holders of
at least 51% of the shares of Series A-1 Preferred Stock outstanding (the
“Requisite Holders”), each then outstanding share of Series A-1 Preferred Stock
shall automatically be converted into a number of Units equal to the Liquidation
Preference divided by the Conversion Price then in effect. The Requisite Holders
may exercise the conversion right specified in this Section 6 by providing
written notice to the Corporation.  Conversion of such shares shall be deemed to
have been effected on the date when such notice has been delivered to the
Corporation or any transfer agent of the Corporation. As promptly as practicable
thereafter, the Corporation shall enter into its share registry, or upon the
written order of the holders of shares of Series A-1 Preferred Stock issue and
deliver thereto certificates for, the number of shares of Class A Common Stock
and the number of shares of Class B Common Stock to which each such holder is
entitled with respect to the shares of Series A-1 Preferred Stock so converted.

 

4

--------------------------------------------------------------------------------


 

(b)                                 No fractional shares of Common Stock or
scrip shall be issued upon conversion of shares of Series A-1 Preferred Stock.
If more than one share of Series A-1 Preferred Stock is converted by the same
holder, the number of full shares of Common Stock issuable upon conversion
thereof shall be computed on the basis of the aggregate number of shares of
Series A-1 Preferred Stock so converted. Instead of any fractional shares of
Common Stock that would otherwise be issuable upon conversion of any shares of
Series A-1 Preferred Stock, the Corporation shall round any such fractional
share to the nearest whole share of Common Stock.

 

(c)                                  The Corporation (i) will not, through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution or issue, sale or purchase of securities (each, a “Reorganization”)
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by the Corporation under this Section 6 and (ii) in the
event of a Reorganization will in good faith assist in the carrying out of all
the provisions of this Section 6 and take all such action as may be necessary or
appropriate to protect the conversion rights of the holders of the Series A-1
Preferred Stock against impairment.

 

(d)                                 If the Corporation shall propose any
Reorganization, the Corporation shall give notice to each holder of shares of
Series A-1 Preferred Stock, which notice shall specify the record date, if any,
with respect to any such action and the approximate date on which such action is
to take place.  Such notice shall also set forth such facts with respect thereto
as shall be reasonably necessary to indicate the effect of such action (to the
extent such effect may be known or reasonably expected at the date of such
notice) on the Conversion Price, as applicable, and the number, kind or class of
shares or other securities or property that shall be deliverable upon conversion
of shares of Series A-1 Preferred Stock.  In the case of any action that would
require the fixing of a record date, such notice shall be given at least 20 days
prior to the date so fixed, and in case of all other action, such notice shall
be given at least 30 days prior to the taking of such proposed action.  Unless
the holders of shares of Series A-1 Preferred Stock are prejudiced or adversely
affected thereby, the failure to give such notice, or any defect therein, shall
not affect the legality or validity of any such action.

 

(e)                                  The Corporation shall pay all documentary,
stamp, transfer and other transactional taxes attributable to the issuance or
delivery of shares of Class A Common Stock and shares of Class B Common Stock
upon conversion of any shares of Series A-1 Preferred Stock; provided that the
Corporation shall not be required to pay any taxes that may be payable in
respect of any transfer involved (in the issuance or delivery of any certificate
for such shares) in a name other than that of the holder of the shares of
Series A-1 Preferred Stock in respect of which such shares are being issued.

 

(f)                                   So long as any shares of Series A-1
Preferred Stock remain outstanding, the Corporation shall reserve at all times,
free from preemptive rights, out of its treasury stock (if applicable) or its
authorized but unissued shares of Class A Common Stock and shares of Class B
Common Stock, solely for the purpose of effecting the conversion of the shares
of Series A-1 Preferred Stock, sufficient shares of Class A Common Stock and
shares of Class B Common Stock to provide for the conversion of all then
outstanding shares of Series A-1 Preferred Stock.

 

(g)                                  If any shares of Class A Common Stock or
shares of Class B Common Stock to be reserved for the purpose of conversion of
shares of Series A-1 Preferred Stock require registration with or approval of
any governmental authority under any federal or state law before such shares may
be validly issued or delivered upon conversion, then the Corporation shall in
good faith and as expeditiously as possible endeavor to secure such registration
or approval, as the case may be.  If, and so long as, any shares of Class A
Common Stock or shares of Class B Common Stock into which the shares of
Series A-1 Preferred Stock are then convertible are listed on any national
securities exchange, the Corporation shall, if permitted by the rules of such
exchange, list and keep listed on such exchange, upon official notice of
issuance, all shares of such Class A Common Stock and all shares of such Class B
Common Stock issuable upon conversion.

 

5

--------------------------------------------------------------------------------


 

(h)                                 All shares of Class A Common Stock and
shares of Class B Common Stock that may be issued upon conversion of the shares
of Series A-1 Preferred Stock will upon issuance by the Corporation be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof, and the Corporation shall take no
action which will cause a contrary result.

 

SECTION 7.                                   Redemption.

 

(a)                                 The Series A-1 Preferred Stock may be
redeemed by the Corporation in whole or in part at any time, or from time to
time, at the option of the Corporation, for a cash amount per share equal to the
Redemption Price thereof on the Redemption Date. To effect such redemption, a
redemption notice shall be sent by or on behalf of the Corporation, by first
class mail, postage prepaid, to the holders of record of the shares to be
redeemed at their respective addresses as they shall appear on the records of
the Corporation, not less than five days nor more than 60 days prior to the
Redemption Date, (i) notifying such holders of the election of the Corporation
to redeem such shares and of the date of redemption, (ii) if such shares are
certificated, stating the place or places at which the shares called for
redemption shall, upon presentation and surrender of the certificates evidencing
such shares, be redeemed, and (iii) the Redemption Price therefor. If less than
all of the outstanding shares of Series A-1 Preferred Stock are to be redeemed,
such shares shall be redeemed pro rata unless a non pro rata redemption is
agreed to by the Requisite Holders.

 

(b)                                 At any time and from time to time on or
after an IPO, the holders of a majority of the then outstanding shares of
Series A-1 Preferred Stock (the “Majority Holders”) shall have the right to
elect to have, out of funds legally available therefor, all or any portion of
the then outstanding shares of Series A-1 Preferred Stock redeemed by the
Corporation for a price per share equal to the Redemption Price on the
Redemption Date. Any such redemption shall occur not less than 5 business days
following receipt by the Corporation of a written election notice from the
Majority Holders.  Upon receipt by the Corporation of such notice, all holders
of shares of Series A-1 Preferred Stock shall be deemed to have elected to have
all, or in the case of an election to redeem less than all of the shares of
Series A-1 Preferred Stock, the same pro rata portion, of their respective
shares redeemed pursuant to this Section 7, and such election shall bind all
holders of shares of Series A-1 Preferred Stock.

 

(c)                                  If such shares are certificated, each
holder of shares of Series A-1 Preferred Stock shall surrender the certificate
or certificates representing the shares to be redeemed pursuant to this
Section 7 to the Corporation, in the manner and place designated by the
Corporation, duly assigned or endorsed for transfer to the Corporation (or
accompanied by duly executed stock powers relating thereto), or, in the event
the certificate or certificates are lost, stolen or missing, shall deliver an
affidavit of loss, in the manner and place designated by the Corporation.  Each
surrendered certificate shall be canceled and retired, and the Corporation
shall, concurrently therewith, make payment of the applicable Redemption Price
in cash.  If less than all of the shares of Series A-1 Preferred Stock
represented by a surrendered certificate are redeemed, then the Corporation
shall issue a new stock certificate representing the unredeemed shares in the
name of the applicable holder of record of canceled stock certificate. If such
shares are not certificated, the aggregate Redemption Price for all such shares
shall be payable in cash to the respective holders of the shares on the
applicable redemption date, and used for no other corporate purpose, except to
the extent prohibited by applicable Delaware law.

 

(d)                                 After the Redemption Price has been paid for
shares of Series A-1 Preferred Stock to be redeemed, then on the date such
payment has been made, all rights of the holder in the shares so redeemed, shall
cease, and such shares shall no longer be deemed issued and outstanding.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.                                   Voting Rights.

 

(a)                                 Except (i) the voting rights provided in
Section 8(b) below and (ii) as may otherwise be required by law, the shares of
Series A-1 Preferred Stock shall not have any voting powers, preferences or
relative, participating, optional or other special rights or voting powers, or
qualifications, limitations or restrictions thereof, other than as set forth
herein or in the Certificate of Incorporation. Without limiting the foregoing,
the holders of Series A-1 Preferred Stock shall have no voting rights except
(i) as provided in Section 8(b) below and (ii) as otherwise required by law. In
all cases where the holders of shares of Series A-1 Preferred Stock have the
right to vote separately as a class, such holders shall be entitled to one vote
for each such share held by them respectively.

 

(b)                                 Without the consent of the holders of at
least a majority of the shares of Series A-1 Preferred Stock then outstanding,
voting as a separate class, given in writing or by vote at a meeting of
stockholders called for such purpose, the Corporation will not:

 

(i)                                     increase the authorized number of shares
of Series A-1 Preferred Stock;

 

(ii)                                  authorize, create, issue or increase the
authorized or issued number of shares of any other class or series of capital
stock ranking either senior to or on par with the Series A-1 Preferred Stock in
respect of the right to receive (A) dividends or distributions, or (B) assets of
the Corporation upon any Liquidation Event;

 

(iii)                               amend, alter or repeal (A) any provision of
the Certificate of Incorporation in a manner adverse to the holders of
Series A-1 Preferred Stock or (B) any provision of this Certificate of
Designation or the Series A Certificate of Designation.

 

SECTION 9.                                   Headings of Subdivisions.  The
headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.

 

SECTION 10.                            Severability of Provisions.  If any
right, preference or limitation of Series A-1 Preferred Stock set forth herein
(as the same may be amended from time to time) is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
rights, preferences and limitations set forth herein (as so amended) which can
be given effect without the invalid, unlawful or unenforceable right, preference
or limitation shall, nevertheless, remain in full force and effect, and no
right, preference or limitation herein set forth shall be deemed dependent upon
any other right, preference or limitation herein set forth unless so expressed
herein.”

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be executed on its behalf this 14th day of December, 2017.

 

 

NUMBER HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------